Citation Nr: 0601455	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-28 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a low back injury to include a herniated disc.  


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel
INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Based on a December 2005 motion, this appeal has been 
advanced on the docket because of advanced age.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).  

The transcript of the veteran's hearing before a Decision 
Review Officer (DRO) is associated with the claims file and 
has been reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed May 1957 rating decision, the RO denied 
the veteran's service connection claim for a back condition 
with right hip and leg involvement because the evidence of 
record failed to show injury or treatment in service.  

3.  Evidence received subsequent to the May 1957 RO rating 
decision is not duplicative, cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the veteran's claim.  

4.  There is sufficient evidence of record to substantiate 
the veteran's claimed in-service injury.  

5.  The veteran has been diagnosed with a low back disorder, 
which has been linked by competent medical opinion to his 
claimed in-service injury.  


CONCLUSIONS OF LAW

1.  The May 1957 RO rating decision is final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008; 38 C.F.R. § 19.5 (1956).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of a 
low back injury to include a herniated disc is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2005).  

3.  Residuals of a low back injury to include a herniated 
disc were incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in March 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the March 2003 VCAA notice advised 
the veteran that he must submit new and material evidence in 
order for VA to reconsider his claim.  New and material 
evidence was defined as evidence submitted to VA for the 
first time that bears directly and substantially upon the 
issue for consideration.  Furthermore, the March 2003 VCAA 
notice specifically asked the veteran to send the information 
describing additional evidence or the evidence itself to the 
RO within 30 days of the date of the letter.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  

The record reflects that the March 2003 notice erroneously 
advised the veteran of a definition of "new and material 
evidence" that is not applicable to his claim.  
Nevertheless, the August 2003 Statement of the Case (SOC) 
rectified this error by advising the veteran of the 
appropriate definition of new and material evidence for his 
claim and applying the same.  Additionally, the RO and the 
Board decided to reopen the veteran's claim.  Therefore, the 
Board finds that the veteran was not prejudiced by the error. 

Furthermore, the RO provided the veteran with a copy of the 
May 2003 rating decision, the August 2003 SOC, and the 
Supplemental Statements of the Case (SSOC) dated in April 
2004, May 2004, and October 2004, which included a discussion 
of the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach the 
decision.  The August 2003 SOC provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


II.	New and Material Evidence

Evidence

In March 1957, the veteran filed a claim (VA Form 8-526) of 
service connection for a back condition.  The RO denied the 
veteran's service connection claim for a back condition with 
right hip and leg involvement in a May 1957 rating decision 
because the evidence of record did not show injury or 
treatment in service.  In correspondence dated in June 1957, 
the RO notified the veteran of its May 1957 rating decision 
and advised him of his rights to appeal the decision.  The 
veteran did not appeal the RO's decision, and it became 
final.  

The RO considered the following evidence prior to rendering 
its May 1957 rating decision denying the veteran's claim.

The veteran's service medical records show that the he 
sustained a right leg injury during service in December 1943.  
It is additionally noted that the veteran exhibited physical 
defects related to his right leg injury at separation from 
service.  There are no references or notations regarding a 
back injury.  

The DD Form 214 reveals that the veteran served as a 
machinist.  The veteran is also in receipt of the Asian-
Pacific Theater ribbon with three bronze stars for his 
service in World War II.    

The veteran filed a service connection claim for his right 
leg injury in February 1946, approximately two months after 
discharge.  In a February 1946 rating decision, the RO denied 
the veteran's claim reasoning that residuals of the veteran's 
injured right leg were not found on the last examination.  

The March 1957 VA hospital discharge summary reveals that the 
veteran was admitted for eight days with right sciatic 
syndrome of six weeks duration.  The veteran told the 
examiner that he had had a similar episode in 1943 when he 
developed pain and right sciatic syndrome following a jump 
from a truck, and this pain continued until 1946.  The 
veteran indicated that he had been free of pain after that 
until six weeks before when he had lifted weight and again 
developed right sciatic syndrome.  The examiner diagnosed the 
veteran with herniated disc of the L5-S1 space.  

The day after his discharge from the hospital, the RO 
received the veteran's claim for an injury related to his 
back, right hip and leg.    

The following evidence was associated with the claims file 
after the May 1957 rating decision.

At the DRO hearing and in numerous written statements, the 
veteran described the circumstances of his claimed in-service 
injury.  The veteran explained that while off loading 
material from a ship during World War II, an air raid siren 
sounded and he began to run for shelter.  As he was running, 
he slipped and fell in between some barrels hurting his back 
and right leg.  He contended that his current back disability 
is related to the injury sustained in service.     

The January 2003 VA treatment record shows that the veteran 
reported having sustained an in-service back injury to the 
examiner.  After examining the veteran, the assessment was 
noted as sacroiliitis.  

The two buddy statements dated in August 2003 from comrades 
(E.A. and H.C.) who served with the veteran during the war 
convey that the veteran sustained an injury during service 
while off-loading material from a ship and was given light 
duty for approximately a month thereafter as a result.   H.C. 
further related that the veteran "was in pain quite a bit" 
but never complained about his injuries.  Neither statement 
specifically referenced a back injury.  

The October 2003 VA examination report shows that the veteran 
told the examiner that the injury in service was not a leg 
injury but was actually sciatica coming from his back.  He 
reported that the pain continued for three years but then 
went away for several years.  He further indicated that the 
pain returned in 1957 and has continued since that time.  
After physical examination, the examiner diagnosed the 
veteran with herniated lumbar disk.  The radiology report 
also shows an impression of marked degenerative arthritic 
changes of the lumbosacral spine with marginal spur formation 
and narrowing of the corresponding disk spaces.  In addition, 
the examiner reviewed the claims file and concluded that it 
was "impossible to determine" if the herniated disk was 
related to the 1943 injury because the medical information in 
the file was so sparse.  Furthermore, the VA neurologist 
noted that the veteran's history and physical examination 
were highly suggestive of nonradiculopathic process; however, 
his "fairly sensitive SLR sign on the right is consistent 
with a HDS and should not be entirely ruled out until imaging 
obtained."

A VA physician (Dr. M.F., D.O.) submitted correspondence 
dated in November 2003 in support of the veteran's claim.  
After review of the claims file, including the letters from 
the veteran's fellow servicemen, Dr. M.F. concluded that the 
veteran's current leg and back pain are "more likely than 
not" related to the original injury sustained in service in 
1943.  Also, a February 2004 VA Form 21-4138 from Dr. M.F. 
reads that the veteran's current signs and symptoms are "as 
likely than not" related to the original injury sustained in 
service.  She indicates that she based her conclusion on the 
buddy statements contained in the record but admitted that no 
medical records substantiate the veteran's case.      
 
The January 2004 MRI report shows that the veteran has marked 
degenerative changes throughout the lumbar spine.  

Statements from private physicians (Dr. K.R. and Dr. D.C.) 
dated in March 2004 relate that they treated the veteran for 
pain associated with his back.  Dr. D.C. indicated that he 
had treated the veteran since 1988.  Dr. K.R., who has 
retired, noted that he treated the veteran over many years 
for severe back pain.  He further indicated that the veteran 
was referred by him to the VA hospital at one time.  Neither 
physician had treatment records available.    

The Social Security Administration submitted correspondence 
in July 2004 indicating that the veteran's medical records in 
support of his application for disability compensation had 
been destroyed.  

Legal Criteria

As a preliminary matter, the Board notes in Barnett v. Brown, 
8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 1996), 
it was determined that the statutory scheme in 38 U.S.C.A. 
§§ 5108 and 7104 establishes a legal duty for the Board to 
consider new and material issues regardless of the RO's 
actions.  The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the veteran's claim for a low back 
disorder.  
	
Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for a low back disorder was 
initiated in February 2003.  Thus, the new definition of 
"new and material evidence" is applicable to his claim.  

Analysis

The statements by the veteran, the DRO hearing transcript, 
the January 2003 VA treatment record, the August 2003 buddy 
statements, the October 2003 VA examination and radiology 
reports, the November 2003 and February 2004 statements from 
Dr. M.F., the January 2004 MRI report, and the March 2004 
statements from private physicians who have treated the 
veteran for his current back disorder, each constitute new 
evidence as they were not previously considered in connection 
with the veteran's service connection claim.  

The Board further notes that the veteran's buddy statements 
and the statements written by Dr. M.F. are also material 
because they relate to a previously unestablished fact 
necessary to substantiate the veteran's claim and present a 
reasonable possibility of substantiating the claim.  
Specifically, the buddy statements support the veteran's 
report of injury and continued pain in service.  
Additionally, Dr. M.F. provides a medical opinion relating 
the veteran's current back disorder to the injury sustained 
in service.         

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record after ensuring that the duty to assist 
the veteran has been satisfied.  


IV.	Service Connection for Residuals of a Low Back Injury 

Veterans Claims Assistance Act - Duty To Assist

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the veteran's claim.

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Analysis

There is ample medical evidence that the veteran is currently 
diagnosed with a low back disorder.  Most recently, the 
January 2004 MRI report reveals that the veteran has marked 
degenerative changes throughout the lumbar spine.  

The Board notes that there is both unfavorable and favorable 
evidence that the veteran sustained a back injury in service.  

The service medical records show a right leg injury, not a 
back injury, during service and there are no references or 
notations made regarding back pain or injury at discharge.  
In addition, the veteran filed a claim for his right leg 
injury two months after separation but did not reference pain 
or injury associated with his back.  Furthermore, there are 
no medical records documenting complaints of back pain or 
treatment for the veteran's back until 1957, approximately 12 
years after separation from service.  

On the other hand, the veteran told his examiner in March 
1957 that he had first experienced right sciatic symptoms 
while in service when he was hospitalized for similar 
symptoms; he filed his claim with VA for a back disorder the 
day after being discharged from the hospital.  In addition, 
Dr. K.R.'s statement suggests that the veteran may have 
received treatment for severe back pain before 1957 because 
the physician wrote that he had treated the veteran for many 
years and had referred the veteran to the VA hospital for 
treatment related to his back at one time.  The veteran's 
buddy statements do not specifically relate that the veteran 
had a back injury in service; however, it is noted that the 
veteran sustained an injury in service that resulted in light 
duty thereafter and that the veteran continued to have pain 
associated with his injury.  

After careful review of the evidence, the Board finds that 
there is an approximate balance of positive and negative 
evidence as to the material issue of whether the veteran 
sustained a back injury in service.  As such, the Board 
resolves any reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2005).  
 
Furthermore, there is competent medical evidence linking the 
veteran's low back disorder to his claimed in-service injury.  
While the VA examiner at the October 2003 examination noted 
that that the information in the veteran's claims file was 
inconclusive as to whether the veteran's current back 
disorder was related to service, Dr. M.F. also reviewed the 
veteran's claims file and submitted two statements dated in 
November 2003 and December 2004 attributing the veteran's 
current low back disability to the claimed in-service injury.  
As Dr. M.F.'s opinion is the more recent opinion of record 
and likely included review of the October 2003 VA examination 
report as well as the January 2004 MRI report, the Board 
finds her opinion dispositive in this case.  

In conclusion, the Board finds that the elements for service 
connection have been approximated and service connection for 
a low back injury to include a herniated disc is warranted.  
  

ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for residuals of a low back 
injury to include a herniated disc is reopened.  

Entitlement to service connection for residuals of a low back 
injury to include a herniated disc is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


